DETAILED ACTION
This Action is responsive to the claims and remarks dated 17 June 2021 with a footer labeled as {00479978.DOC / 2} as directed by the supplemental remarks filed 12 July 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 31 and 40 are objected to because of the following informalities: “bonded to the sake” should be amended to -bonded to the sack-. Appropriate correction is required.
Claim 41 is objected to because of the following informalities: Claim 41 is blank and has no status or substance, it is noted however that this claim was previously cancelled. Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next 
Misnumbered claims are claims 46-48. Claims 46 and 47 were previously presented as claims 45 and 46 in the claims filed 03/18/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11, 16-20, 30-40 and 46-47 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In the instant case, claims 30 and 32 recite the limitation “joined together to form-fit an anatomical structure” which encompasses a human organism. In correction, the Examiner suggest amending to language such as “joined together and configured to form-fit an anatomical structure”. The claims will be treated as requiring the “configured to” language in the corrective language suggested.
Claims 11, 16-20, 31, 33-40 and 46-47 are rejected because they incorporate subject matter that encompasses a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31 and 40 recite the limitations "the shape” and “the three-dimensional surface" in line 5. There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 30, 32-34 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkman (US 20140107739) in view of Wilford et al. (US 20150224015) (“Wilford”) and in further view of Russak et al. (US 20080009926) (“Russak”).
Regarding claim 30, Kirkman teaches a thermal pack (see abstract, Fig. 1) comprising: a first flexible sheet and a second flexible sheet (see upper layer 16 and a lower layer 18 of plastic, [0030], Fig. 2A; see also [0032]) joined together forming a sack (see sack 12); the sack comprising a sack perimeter, a sack outer surface, a sack inner plenum bound by the first and second flexible sheet along the sack perimeter (as shown in Fig. 2, see also [0030]), and a flowable thermal material enclosed in the sack inner plenum (see “fluid such as water or gel”, [0031]); and a plurality of joint lines joining 
Wilford teaches a thermal pack (see Figs. 1-3) having seal lines (see Fig. 5) forming hexagonal (507), triangular (501), circular (504 and 505), and undulating (506) patterns (see also [0042]). Therefore, it would have been an obvious matter of design choice for one of ordinary skill in the art before the time of filing to make the tessellated pattern as taught by Kirkman of whatever form or shape was desired or expedient to modify the fluid flow within the sack as desired when considered in light of Wilford (see Wilford [0028]). Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In light of the modification, the second pair of gaps are non-adjacent to the first pair of gaps as required by the claim since they would then have an extra pair of sides between them. However, Kirkman in view of Wilford fails to teach wherein the thermal pack has at least one V-shaped notch and adjacent edges of 
Russak teaches a thermal device (see Figs. 3 and 5) comprising a thermal pack having a V-shaped notch (see V-shaped therapeutic slot 15; [0039]-[0040], Figs. 3 and 5) and adjacent edges of the V-shaped notch are joined together (see adjacent sides of therapeutic slot 15 joined together at apex 17; [0040], Fig. 5) and configured to form-fit an anatomical structure, or shape the thermal pack around a spherical or rounded structure (as shown in Fig. 4, see also [0042]). Therefore, it would have been obvious to one ordinary skill in the art before the time of filing to have modified the thermal pack as taught by Kirkman in view of Wilford to include a V-shaped notch and adjacent edges of the V-shaped notch are joined together and configured to form-fit an anatomical structure, or shape the thermal pack around a spherical or rounded structure in light of Russak, the motivation being to fit various body types and to continuously target separate muscles or different sides of a joint as the user moves (see Russak [0039]).
Regarding claim 11, Kirkman in view of Wilford and Russack further teaches wherein the tessellated pattern is configured to allow the thermal pack to form a spherical curve along the joint lines conforming all sack surfaces parallel to a spherical curved surface upon flexing at the plurality of joint lines (the tessellated pattern of Kirkman is considered capable of this functionality by virtue of its flexible construction and conformability to body parts such as the knee, ankle, and wrist, see [0032]).
Regarding claim 32, the claim is rejected as obvious over Kirkman in view of Wilford and Russak for substantially similar reasons as those set forth in relation to claim 30 above since Kirkman in view of Wilford further provides a basis for 
Regarding claims 33 and 34, Kirkman in view of Wilford teaches similar limitations as discussed above in the rejection of claim 11.
Regarding claims 46 and 47, Kirkman in view of Wilford further teaches wherein the gaps are disposed such that incoming flow of the thermal is obstructed by an angled section opposite the gap and outgoing flow is obstructed by an angled section opposite the gap in the second adjacent thermal material cell (the linear heat bond segments and gaps of Kirkman are considered capable of this functionality since the bond segments impede fluid flow between the pockets 26 and are partially closed at each of the corners which are opposite at least one of the gaps, see Figs. 1, 3 and 4).

Claims 16-20 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkman in view of Wilford, Russak, and in further view of Ingram et al. (US 20030204227) (“Ingram”).
Regarding claims 16-20 and 35-39, Kirkman in view of Wilford and Russak teaches all the limitations of claims 30 and 32 for which claims 16-20 and 35-39 are respectively dependent upon, however Kirkman in view of Wilford and Russak fails to teach the composition/properties of the flowable thermal material required by claims 16-20 and 35-39.
Ingram teaches a hot/cold therapy pad (see Abstract, Figs. 1-4) including thermal media that comprises propylene glycol, ethylene glycol, and water with thickening agents such as bentonite (see [0040]). The thermal media has a high heat capacity in the range of 0.4-1.0 (see [0040]), and a viscosity higher than 150,000 (see claims 20-In re Leshin, 125 USPQ 416.

Claims 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkman in view of Wilford, Russak, and in further view of Brodsky et al. (US 5129391) (“Brodsky”).
Regarding claims 31 and 40, Kirkman in view of Wilford and Russak teaches the limitations of claims 30 and 32 for which claims 31 and 40 are respectively dependent upon, however Kirkman in view of Wilford and Russak fails to teach at least a second sack non-removably bound  to the sack along a perimeter curve of each the sack and the at least second sack forming a seam following a three-dimensional trajectory such that the bonded sacks form a sack interior surface in a shape of a three-dimensional surface.
Brodsky teaches a thermal therapy device (see Figs. 3-4) comprising multiple thermal packs (see 31, 32A, and 32B, Fig. 3) wherein the sacks are non-removably bonded to each other along a perimeter curve of each sack forming a seam (see 38A and 38B, Fig. 3) following a three-dimensional trajectory such that the bonded sacks form an interior surface in a shape of a three-dimensional surface (as can be appreciated in Figs. 3 and 4). Therefore, it would have been obvious to one of ordinary .

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkman in view of Wilford, and in further view of Brodsky.
Regarding claim 48, the claim is rejected under substantially similar obviousness rationale as that relied upon in the rejections of claims 30 and 31 above with regard to the teachings and suggestions of Kirkman, Wilford, and Brodsky.
Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments directed to Kirkman failing to teach herein the gaps comprise a first pair of gaps disposed on adjacent sides of the first hexagonal shaped thermal material cell and a second pair of gaps disposed on adjacent sides of the first hexagonal shaped thermal material cell opposite and non-adjacent to the first pair of gaps (see Remarks pg. 9), the Examiner respectfully disagrees. The Examiner contends that Kirkman teaches the first pair of gaps and a second pair of gaps disposed on adjacent sides of the first thermal material cell opposite to the first pair of gaps as required by the claim (see rejection of claim 30 above) and the combination of Kirkman in view of Wilford suggests the second pair of gaps being non-adjacent to the first pair 
Applicant’s arguments with respect to the new limitations in the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
    /KAITLYN E SMITH/    Primary Examiner, Art Unit 3794